Citation Nr: 0828621	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1971.

In a rating decision dated in June 1971, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
back disability.  He was notified of this decision and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  He has subsequently sought 
to reopen his claim for service connection.  By rating action 
dated in May 2005, the RO reopened the claim for service 
connection for a back disability, but denied it on the 
merits.  In addition, the RO denied service connection for a 
left hip disability.  The veteran filed a timely appeal to 
the Board of Veterans' Appeals (Board).

The June 1971 rating action denied service connection on the 
basis that a back disability was not present following 
service.  Currently, the veteran argues that a back 
disability is secondary to his service-connected residuals of 
a right total knee replacement.  In Boggs v. Peake, 520 F.3d 
1330 (Fed.Cir.2008), the U.S. Court of Appeals for the 
Federal Circuit held that a new theory of causation for the 
same disease or injury that was the subject of a previously 
denied claim cannot be the basis of a new claim under 
38 U.S.C.A. § 7104(b) (West 2002).  Thus, this issue has been 
characterized as set forth on the cover page.  

The issues of service connection for a back disability on the 
merits and service connection for a left hip disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A June 1971 rating decision denying service connection 
for a back disability was not appealed.

2.  The evidence received subsequent to that decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for a back disability.


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
entitlement to service connection for a psychiatric 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the decision finding that new and material 
evidence has been submitted, the Board finds that no further 
discussion of VCAA compliance is necessary.



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

In the present appeal, the last final denial of the claim for 
service connection for a back disability is the RO's June 
1971 determination.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that decision.  In order to do so, the Board will summarize 
the evidence that was of record pertaining to the claim at 
the time of the June 1971 decision, and the evidence 
presented subsequently.  

The RO originally denied the claim for service connection for 
a back disability on the basis that a back disability had not 
been demonstrated following service.  The evidence considered 
at that time included the service treatment records and the 
report of a VA examination conducted in May 1971.  The 
service treatment records were negative for complaints or 
findings of a back disability.  The veteran reported on the 
May 1971 VA examination that he had complained of back pain 
during service, while he was being treated for his service-
connected right lower extremity disability.  He also asserted 
that he continued to have intermittent aching of his back.  
An examination of the back revealed no limitation of motion 
and no tenderness in the lumbosacral area.  There was no 
diagnosis referable to the back.  

The veteran filed a claim to reopen in December 2004.  

Service connection is in effect for, among other 
disabilities, right total knee replacement, evaluated as 30 
percent disabling.  

The evidence received since the June 1971 determination 
includes private and VA medical records.  Private medical 
records disclose that when he was seen in February 1997, it 
was reported that the veteran had tenderness in the low back.  
It was indicated that he had mild degenerative changes of the 
lumbosacral spine.  The veteran was seen by a private 
physician in May 2006.  It was indicated that the veteran had 
to walk with most of his weight on the left side, and this 
was starting to affect his back.  

Another private physician noted in an October 2007 statement 
that the veteran had undergone surgery on his right knee.  He 
noted that the veteran had been involved in a jeep accident 
in service and had injured his back, right femur and kneecap.  
He concluded that the veteran's back and knee pain were all 
related to the accident.  

Thus, the evidence relates to a previously unestablished fact 
and furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for a back 
disability.  The Board concludes that new and material 
evidence has been submitted and, accordingly, the claim is 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disability is reopened.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a back 
disability, and the claim for service connection for a left 
hip disability.  

A private physician noted that he thought the veteran had 
developed pain in his left hip at the abductor because of his 
knees.  The same physician noted in April 2004 that he 
believed the veteran's problem with his hip was related to 
his right knee.  Neither opinion included claims file review.

The Board notes that a VA examination addressing whether the 
veteran's back and left hip disabilities are related to his 
service-connected right total knee replacement has not been 
conducted.  Such should be conducted on remand.

The veteran has not been informed of the evidence needed to 
establish service connection on a secondary basis.  Thus, on 
remand the RO should provide corrective VCAA notice.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to his claim for service 
connection, to include on a secondary 
basis.

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for back and left hip 
disabilities since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature of his current back and left 
hip conditions and for an opinion as to 
their relationship to service or service-
connected disability.  All necessary 
tests should be performed.  The examiner 
is requested to provide an opinion 
concerning whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that the 
veteran's current back or left hip 
disability is related to service, or if 
his service-connected right total knee 
replacement caused or aggravated 
(permanently worsened the underlying 
disorder beyond its normal course) such 
conditions.  If the right knee disability 
aggravated any back or left hip 
disability, the examiner should specify, 
if possible, the extent to which the 
disability was aggravated.  The rationale 
for any opinion expressed should be set 
forth.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination. 

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


